DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-18 are objected to because of the following informalities:  The recitation of “An orthosis according to…” in claims 2-13 and “A method of claim…” in claims 15-18 should be changed to --The orthosis according to-- and --The method of claim-- respectively.  In claim 14, the recitation of “We claim a method of” should be changed to --A method of--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the elbow" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the elbow guard is secured to the orthosis by the tensioning cable and the u-joint cable guide”. This is unclear because the elbow guard is a part of the orthosis. It is therefore unclear what part of the orthosis the elbow guard is secured to by the tensioning cable. 
Claim 5 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “cushion-like” in claim 6 is indefinite. The term “cushion-like” is similar to the phrase "or the like" and renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" or “cushion-like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claim 7 recites the limitation "the length" and “the arm” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the elbow joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “lever-like” in claim 14 is indefinite. The term “lever-like” is similar to the phrase "or the like" and renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" or “lever-like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claim 18 recites the limitation "the fulcrum" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 7-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 7 recites “the orthosis spans the length of the arm” which positively recites the human body. Claim 8 recites “the compression sleeve is worn beneath the frame or independently of the frame” which positively recites the human body. 
It is suggested Applicant use “adapted to” or similar language to obviate the rejection. 
The remaining claims are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 5,685,830) in view of Kaphingst (US 2013/0296757) in view of Canseco (US 2018/0304136).
Regarding claim 1, Bonutti discloses an orthosis configured to support and treat the elbow comprising (Figure 1; Abstract): an asymmetrical upper frame and a lower frame (18, 20; considered asymmetrical insofar as the lower frame is smaller in size to go around the forearm as opposed to the larger upper frame 18; Figures 1-2) joined together medially and laterally by range-of-motion hinges (62; Col. 5, lines 11-25) a series of proximal and distal straps (32, 52); and a one-way cable-tensioning system that consists of a dial (winch 84), tensioning cable (110; Col. 2, line 52-53), cable guides (128, 120). Bonutti does not disclose in the current embodiment a release mechanism. Bonutti teaches in an alternative embodiment of Figure 17 that the dial (winch 402) includes a release lever (416) to disengage the pawl (414) from the ratchet wheel (412) to allow unwinding of the rope (368a). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first embodiment of Bonutti having the release lever taught by the alternative embodiment of Bonutti for allowing quick unwinding of the cable to release extension pressure applied to the user.
Bonutti does not disclose a circumferential compression sleeve. Kaphingst teaches an elbow orthosis comprising a circumferential compression sleeve (31) that ensures that pressure required for extension is conveyed to the user ([0062]). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Bonutti having the sleeve taught by Kaphingst for ensuring pressure is conveyed to the user and for providing an additional lining below the frame of Bonutti to provide added comfort to the user. 
Bonutti and Kaphingst do not teach an elbow guard, an elbow pad, that the hinges are lockable, or cable tunneling system. Canseco teaches a swing training device worn on an elbow having similar upper and lower frames (17, 19) joined by a lockable hinges (37; [0020]), an elbow guard (outer shell member of elbow pad 21; [0017]), and elbow pad (padding 35 of elbow pad 35 that provides cushioning to reduce forces to the elbow; [0017]), and a cable tunneling system (73, 75 which allow bands to translate therethrough, [0024]). It would have been obvious to one of ordinary skill in the art to provide 
Regarding claim 2, Bonutti additionally teaches wherein an elbow guard (322) hosts a u-joint cable guide (360; Figure 11). 
Regarding claim 3, Bonutti further teaches the elbow guard is secured to the orthosis by the tensioning cable and the u-joint cable guide (Figure 11-12 shows the cable 368, u-joint cable guide 360, and elbow guard 360 connected together to other parts of the orthosis). 
Regarding claim 4, Canseco further teaches wherein the elbow guard is constructed with a rigid material (elbow pad 21 can comprise a shell member and is preferable formed from a semi-rigid material that is sufficient to resist deformation [0017]). 
Regarding claim 5, Canseco further discloses that the elbow pad (inner padding 35) mimics the shape of the elbow guard (Figures 2-3; [0017]). 
Regarding claim 6, Canseco further discloses the elbow pad consists of cushion-like material (padding 35 provides cushioning to reduce forces to the user; [0017]). 
Regarding claim 7, Bonutti discloses where the orthosis spans the length of the arm, from axilla and shoulder to wrist (Figure 1).
Regarding claim 8, Kaphingst discloses wherein the sleeve is capable of being worn beneath the frame or independently of the frame (Figures 1-2; [0071]). 
Regarding claim 9, Kaphingst further discloses wehrien the sleeve is lines with a gripping element (92; [0071]).
Regarding claim 11, Canseco further teaches where the tunneling system is integrated internally or externally into the frame (see Figure 3 which shows tunneling system is integrated externally to the frame). 
Regarding claim 12, Bonutti discloses wherein the frame is constructed of a rigid material (Col. 4, lines 38-55 regarding rigid materials used). 
Regarding claim 13, Bonutti further teaches wherein the dial is located on the frame (Col. 15, lines 28-32; Figure 16). 
Regarding claim 14, Bonutti discloses a method of using an orthosis to achieve full range of motion of the elbow joint postoperatively (Col. 4, lines 19-28) comprising: a rigid frame comprising an asymmetrical upper frame and a lower frame (18, 20; considered asymmetrical insofar as the lower frame is smaller in size to go around the forearm as opposed to the larger upper frame 18; Figures 1-2) joined together medially and laterally by range-of-motion hinges (62; Col. 5, lines 11-25) a series of proximal and distal straps (32, 52); and a one-way cable-tensioning system that consists of a dial (winch 84), tensioning cable (110; Col. 2, line 52-53), cable guides (128, 120), configured to provide support, adjustable range of motion, and produce a lever-like function to achieve maximum extension and configured to allow for sequential, dynamic, and gradual forced extension to the elbow, progressively adjusting the orthosis position of extension, allowing up to 10 degrees of hyperextension of the orthosis, ultimately achieving full extension of the elbow (Col. 6, lines 61-Col. 7 line 5; Col. 7 line 65-Col. 8 line 5). Bonutti does not disclose in the current embodiment a release mechanism. Bonutti teaches in an alternative embodiment of Figure 17 that the dial (winch 402) includes a release lever (416) to disengage the pawl (414) from the ratchet wheel (412) to allow unwinding of the rope (368a). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first embodiment of Bonutti having the release lever taught by the alternative embodiment of Bonutti for allowing quick unwinding of the cable to release extension pressure applied to the user.
Bonutti does not disclose an arm-length circumferential sleeve configured to reduce swelling. Kaphingst teaches an elbow orthosis comprising a circumferential sleeve (31) configured to reduce swelling and that ensures that pressure required for extension is conveyed to the user ([0062]). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Bonutti having the sleeve taught by Kaphingst for ensuring pressure is conveyed to the user and for providing an additional lining below the frame of Bonutti to provide added comfort to the user. 
Bonutti and Kaphingst do not teach an elbow guard, an elbow pad, that the hinges are lockable, or cable tunneling system. Canseco teaches a swing training device worn on an elbow having similar upper and lower frames (17, 19) joined by a lockable hinges (37; [0020]), an elbow guard (outer shell member of elbow pad 21; [0017]), and elbow pad (padding 35 of elbow pad 35 that provides cushioning to reduce forces to the elbow; [0017]), and a cable tunneling system (73, 75 which allow bands to translate therethrough, [0024]). It would have been obvious to one of ordinary skill in the art to provide the device of Bonutti and Kaphingst having the teachings of Canseco wherein the hinges are lockable for the purpose of holding the device in position until released by the user, having an elbow guard and elbow pad for providing cushioning, protection and comfort to the user’s elbow, and the tunneling system for maintaining positioning of the cable while allowing the cable to pass through during flexion/extension. 
Regarding claim 15, Bonutti additionally teaches wherein an elbow guard (322) hosts a u-joint cable guide (360; Figure 11) which provides sufficient surface area to distribute the force applied by the cable-tensioning system (Figure 11). 
Regarding claim 16, Canseco further teaches where medial and lateral range-of-motion hinges, located between the upper frame and the lower frame, allows the orthosis to be locked into specific degrees of flexion or extension ([0020]).
Regarding claim 17, Bonutti discloses when the range-of-motion hinges are in an unlocked position, allowing the orthosis, together with the cable-tensioning system, to gradually force the orthosis into hyperextension (Col. 6, lines 61-Col. 7 line 5; Col. 7 line 65-Col. 8 line 5).
Regarding claim 18, Bonutti discloses where the elbow pad (taught by Canseco) and elbow guard (322 of Bonutti) serve as the fulcrum for the cable-tensioning system and provide added protection to the elbow (Figure 11).
Regarding claim 19, Bonutti discloses an orthosis configured to support and treat the elbow comprising: a two-piece frame (18, 20) joined by a hinge (62); a series of straps (32, 52); and a cable-tensioning system (84, 110). Bonutti does not disclose a circumferential compression sleeve. Kaphingst teaches an elbow orthosis comprising a circumferential compression sleeve (31) that ensures that pressure required for extension is conveyed to the user ([0062]). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Bonutti having the sleeve taught by Kaphingst for ensuring pressure is conveyed to the user and for providing an additional lining below the frame of Bonutti to provide added comfort to the user. 
Bonutti and Kaphingst do not teach an elbow guard. Canseco teaches a swing training device worn on an elbow having similar upper and lower frames (17, 19) joined by a lockable hinges (37; [0020]), an elbow guard (outer shell member of elbow pad 21; [0017]), and elbow pad (padding 35 of elbow pad 35 that provides cushioning to reduce forces to the elbow; [0017]), and a cable tunneling system (73, 75 which allow bands to translate therethrough, [0024]). It would have been obvious to one of ordinary skill in the art to provide the device of Bonutti and Kaphingst having the teachings of Canseco having an elbow guard for providing cushioning, protection and comfort to the user’s elbow during flexion/extension. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kari Rodriquez whose telephone number is (571)270-1909.  The examiner can normally be reached on Monday-Friday 6-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI K RODRIQUEZ/Primary Examiner, Art Unit 3786